DETAILED ACTION
This Office Action is in response to the application 16/859,242 filed on April 27th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-23 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/14/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 
Regarding claims 1, 9 and 14; claims 1, 9 and 14 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “register[ing] with an operating system during a boot sequence,” “determin[ing] a plurality of files stored in a particular folder,” “determin [ing] a plurality of file metadata,” “receiv[ing] a selection of a particular file of the plurality of files” and “modify[ing] a context menu” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., an agent, at least one computing device, an operation system).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of registering/determining/determining/receiving/modifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements 
Regarding claims 2-8, 10-13 and 15-23; claims 2-8, 10-13 and 15-23 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansari et al. (Ansari), U.S. Pub. Number 2010/0217837.
Regarding claim 1; Ansari discloses a system comprising:
at least one computing device (par. 0045; endpoint devices.); and
an agent that, when executed by the at least one computing device, causes the at least one computing device to: 
(par. 0070; fig. 1A; a boot sequence and initialization process 175 for the gateway appliance 10.);
determine a plurality of files stored in a particular folder (pars. 0047; stored files on computing facilities.);
determine a plurality of file metadata individually corresponding to individual ones of the plurality of files based at least in part on a policy file (pars. 0065 & 0129; metadata related to media services; sends the metadata of the configuration data that is information associated with the configuration data back to the gateway appliance.);
receive a selection of a particular file of the plurality of files, the particular file corresponding to a respective one of the plurality of file metadata (par. 0156; select files, stored on user’s PC, on the gateway appliance or other endpoint devices for the backup and restore services.); and
render a context menu comprising a plurality of menu entries, the plurality of menu entries comprising at least one menu entry based at least in part on the respective one of the plurality of file metadata (pars. 0082, 0164, 0259; rendering media content suitable for television, digital decryption and other DRM functions, Video On Demand Purchases; a sequence of rules that would direct functionality to go to network and get new firmware upgrade or go back to previous firmware version or configuration based on the rule specified to render the service operational; the support network provides bill collecting capabilities for services rendered at the gateway appliance; i.e., voice, media such as movies and music, backup services, home automation, file sharing, parental control.).
Regarding claims 2-8
Regarding claims 9-13; Claims 9-13 are directed to system which have same scope as claims 1-8. Therefore, claims 9-13 remain un-patentable for the same reasons.
Regarding claims 14-23; Claims 14-23 are directed to method which have same scope as claims 1-8. Therefore, claims 14-23 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/KHOI V LE/
Primary Examiner, Art Unit 2436